     KasterWRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   DANNY KASTER,                                       Case No.: 2:19-cv-02180-RFB-VCF
10
                    Plaintiff,                           JOINT MOTION TO EXTEND
11                                                       DEADLINE TO FILE RESPONSE TO
             vs.                                         PLAINTIFF’S MOTION TO COMPEL
12                                                       (FIRST REQUEST)
13   SELECT PORTFOLIO SERVICING;
     INNOVIS DATA SOLUTIONS, INC.; AND
14   FORD MOTOR CREDIT COMPANY LLC,
15                  Defendants.
16           Plaintiff, Danny Kaster (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.
17   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and
18   agree as follows:
19           On March 20, 2020, Plaintiff filed his Motion to Compel [ECF No. 27]. As such, SPS’
20   deadline to respond to the Motion to Compel is April 3, 2020. The Parties have discussed
21   extending the deadline for SPS to respond to Plaintiff’s Motion to Compel by an additional week
22   to allow SPS additional time to respond to the Motion to Compel.
23           WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file
                                                     April
24   its response to Plaintiff’s Motion to Compel to March 10, 2020.
25   /././
26   /././
27   /././
28   /././



                                                 Page 1 of 3
 1          This is the first stipulation for extension of time for SPS to file its response to the Motion
 2   to Compel. The extension is requested in good faith and is not for purposes of delay or prejudice
 3   to any other party.
 4          DATED this 2nd day of April, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC
 6
 7    /s/ Ramir M. Hernandez, Esq.                         /s/ Miles N. Clark, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
 8    Nevada Bar No. 9313                                  Nevada Bar No. 12796
 9    Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
      Nevada Bar No. 13146                                 Nevada Bar No. 13848
10    7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
      Las Vegas, NV 89117                                  Nevada Bar No. 13935
11    Attorneys for Defendant, Select Portfolio            10040 W. Cheyenne Ave., Suite 170-109
12    Servicing, Inc.                                      Las Vegas, NV 89129
                                                           Attorneys for Plaintiff, Mira Peebles
13
14
15                                                         IT IS SO ORDERED:

16
                                                           ___________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE
18                                                                         4-2-2020
                                                           DATED:       _________________________
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 3
     Case 2:19-cv-02180-RFB-VCF Document 29 Filed 04/02/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT MOTION TO EXTEND DEADLINE TO FILE
 4   RESPONSE TO PLAINTIFF’S MOTION TO COMPEL (FIRST REQUEST) on the 2nd
 5   day of April, 2020, to all parties on the CM/ECF service list.
 6
 7
                                           /s/ Jason Craig                         .
 8                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
